As filed with the Securities and Exchange Commission on August 13, 2013 File Nos. 333-159484 and 811-22298 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM N-1A REGISTRATION STATEMENT UNDER SECURITIES ACT OF 1933 [X] Pre-Effective Amendment No. [] Post-Effective Amendment No. 137 [X] and/or REGISTRATION STATEMENT UNDER INVESTMENT COMPANY ACT OF 1940 [X] Amendment No. 141 [X] (Check appropriate box or boxes) Starboard Investment Trust (Exact Name of Registrant as Specified in Charter) 116 South Franklin Street, P. O. Box 69, Rocky Mount, NC27802 (Address of Principal Executive Offices) 252-972-9922 (Registrant’s Telephone Number, including Area Code) A. Vason Hamrick 116 S. Franklin Street, P.O. Box 69, Rocky Mount, North Carolina 27802 (Name and Address of Agent for Service) With copy to: Terrence O. Davis Baker,Donelson, Bearman, Caldwell & Berkowitz, PC 920 Massachusetts Avenue, NW Suite 900 Washington, DC 20001 Approximate Date of Proposed Public Offering:As soon as practicable after the effective date of this Registration Statement It is proposed that this filing will become effective: (check appropriate box) [X] immediately upon filing pursuant to paragraph (b) [] on (date) pursuant to paragraph (b) [] 60 days after filing pursuant to paragraph (a)(1) [] on (date) pursuant to paragraph (a)(1) [] 75 days after filing pursuant to paragraph (a)(2) [] on (date) pursuant to paragraph (a)(2) of Rule 485 EXPLANATORY NOTE This Post-Effective Amendment No.137 to the Trust’s Registration Statement on Form N-1A is filed for the sole purpose of submitting the XBRL exhibits for the risk/return summary first provided in Post-Effective Amendment No. 130 filed July 23, 2013 and incorporates Parts A, B and C from said amendment. SIGNATURES Pursuant to the requirements of the Securities Act of 1933, as amended (“Securities Act”), and the Investment Company Act of 1940, as amended, the Registrant certifies that it meets all of the requirements for effectiveness of this amendment to the registration statement under Rule 485(b) under the Securities Act and has duly caused this Registration Statement to be signed on its behalf by the undersigned, thereto duly authorized, in the City of Rocky Mount, and State of North Carolina on this13thday of August, 2013. STARBOARD INVESTMENT TRUST By:/s/ A. Vason Hamrick A. Vason Hamrick, Secretary Pursuant to the requirements of the Securities Act, this Registration Statement has been signed below by the following person in the capacities and on the date indicated. Signature Title Date * Trustee August 13, 2013 Jack E. Brinson * Trustee and Chairman August 13, 2013 James H. Speed, Jr. * Trustee August 13, 2013 J. Buckley Strandberg * Trustee August 13, 2013 Michael G. Mosley * Trustee August 13, 2013 Theo H. Pitt, Jr. * President, RiskX Funds August 13, 2013 D.J. Murphey * Treasurer, RiskX Funds August 13, 2013 Julie M. Koethe * President and Treasurer, August 13, 2013 Robert G. Fontana Caritas All-Cap Growth Fund * President and Treasurer, August 13, 2013 Matthew R. Lee Presidio Multi-Strategy Fund * President, Roumell Opportunistic Value Fund August 13, 2013 James C. Roumell * Treasurer, Roumell Opportunistic Value Fund August 13, 2013 Craig L. Lukin * President and Treasurer, August 13, 2013 Mark A. Grimaldi The Sector Rotation Fund * President and Treasurer, August 13, 2013 Cort F. Meinelschmidt SCS Tactical Allocation * President, Crescent Funds August 13, 2013 J. Philip Bell * President, Arin Funds August 13, 2013 Joseph J. DeSipio * Treasurer, Arin Funds August 13, 2013 Lawrence H. Lempert * President, August 13, 2013 Bryn H. Torkelson Matisse Discounted Closed-End Fund Strategy * President and Treasurer, August 13, 2013 Gabriel F. Thornhill IV Thornhill Strategic Equity Fund * President, August 13, 2013 Jeffrey R. Spotts Horizons West Multi-Strategy Hedged Income Fund (formerly known as the Prophecy Alpha Trading Fund) * President, August 13, 2013 Michael Barron CV Sector Rotational Fund * Treasurer of the CV Sector Rotational Fund and August 13, 2013 Brenda A. Smith Horizons West Multi-Strategy Hedged Income Fund (formerly known as the Prophecy Alpha Trading Fund), President andTreasurer of the CV Asset Allocation Fund /s/ T. Lee Hale, Jr. T. Lee Hale, Jr. Treasurer of the Matisse Discounted Closed-End Fund Strategy, Chief Compliance Officer and Assistant Treasurer of the Trust August 13, 2013 * By: /s/ A. Vason Hamrick Dated:August 13, 2013 A. Vason Hamrick, Secretary and Attorney-in-Fact Exhibit Index Exhibit Number Description EX-101.INS XBRL Instance Document EX-101.SCH XBRL Taxonomy Extension Schema Document EX-101.CAL XBRL Taxonomy Extension Calculation Linkbase EX-101.DEF XBRL Taxonomy Extension Definition Linkbase EX-101.LAB XBRL Taxonomy Extension Labels Linkbase EX-101.PRE XBRL Taxonomy Extension Presentation Linkbase
